The parties to an action, and their witnesses while in attendance upon the trial, and while going to or returning from the place of trial, are not liable to arrest. The privilege is not established for their benefit, but to protect the administration of justice. Without the free and unrestricted attendance of parties and witnesses, justice cannot be administered. Ex parte Cobbett, 7 E.  B. 958; Newton v. Constable, 2 Q. B. 166. Persons who procure their arrest, or do anything else to obstruct the proceedings of a court, are guilty of contempt. Cole v. Hawkins, 2 Str. 1094; Garibaldo v. Cagnoni, 6 Mod. 90; Ex parte King, 7 *Page 671 
Ves. 312; Littler v. Thomson, 2 Beav. 129; Bac. Abr., Priv. B., 2; 1 Tidd Pr. (3d Am. ed) 196-198; Regina v. Onslow, 12 Cox C. C. 358; Regina v. Skipworth, 12 Cox C. C. 371; Tenney's Case, 23 N.H. 162; Sturoc's Case,48 N.H. 428; May v. Shumway, 16 Gray 86; Thompson's Case, 122 Mass. 428; In re Healey, 53 Vt. 694; Smith v. Jones, 76 Me. 138.
Exceptions overruled.
SMITH, J., did not sit; the others concurred.